Case 3:18-cv-11026-MAS-DEA Document 512 Filed 09/22/21 Page 1 of 2 PageID: 16989




                                                                        WRITER’S DIRECT DIAL: (609) 734-6358
                                        September 22, 2021
VIA ECF
The Honorable Michael A. Shipp, U.S.D.J.
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       RE:    Amgen, Inc. v. Sandoz Inc., et al.
              Civil Action No. 18-11026 (MAS)(DEA) (consolidated)
              Amgen, Inc. v. Dr. Reddy’s Laboratories, Inc., et al.
              Civil Action No. 18-11269 (MAS)(DEA)

Dear Judge Shipp:

        We represent Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.
(together, “DRL”). We write, with the concurrence of Plaintiff Amgen Inc., to request respectfully that
the Court issue a corrected Opinion and Order that removes the references to DRL. As the Court may
recall, DRL entered into a settlement of the suit shortly after the trial commenced, resulting in the
dismissal of DRL from the litigation. This is reflected on the docket for the Amgen v. DRL matter, 18-
11269, at D.E. 58. As such, the Court’s findings and remedies are inapplicable to DRL.

       We have summarized the proposed corrections herein to the Court’s Opinion at D.E. 510 on the
consolidated docket 18-11026:

              Page 1, lines 2-3: Remove “Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories,
              Ltd. (together, “DRL”),” and the comma after “Sandoz Inc.”

              Page 1, after first sentence, add footnote: “Shortly after trial commenced, Dr. Reddy’s
              Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. settled and were dismissed from the
              suit. See Docket 18-11269, D.E. 58.”

              Page 1, fn. 1, line 1: Remove: “18-11269,”

              Page 3, line 11: Remove “DRL and”; change “their” to “its”

              Page 3, line 13: Remove “DRL and”

              Page 3, line 25 – Page 4, line 3: Remove “Defendant Dr. Reddy’s Laboratories, Inc. is a
              corporation organized under the laws of New Jersey, with a place of business at 107
              College Road East, Princeton, New Jersey 08540. (Id. ¶ 3.)” and “Defendant Dr. Reddy’s
              Laboratories, Limited is a company organized and existing under the laws of India, with a
              place of business at 8-2-337, Road No. 3, Banjara Hills, Hyderabad, Telangana 500034,
              India. (Id.)”
Case 3:18-cv-11026-MAS-DEA Document 512 Filed 09/22/21 Page 2 of 2 PageID: 16990

HILL WALLACK LLP
ATTORNEYS AT LAW



Page 2

                Page 15, line 7: Remove “DRL,” and the comma after “Sandoz”; and change “each” to
                “both”

                Page 15, line 8: Remove “211756,” and the comma after “211658”

                Page 16, line 6: Remove “DRL’s,” and the comma after “Sandoz’s”

                Page 16, line 9: Replace “DRL’s” with “their respective”

                Page 57, line 2: Remove “DRL,” and the comma after “Sandoz”

                Page 70, line 2: Remove “DRL,” and the comma after “Sandoz”

                Page 71, fn 24, lines 1-3: Remove “Both DRL and”; change “stipulate that submission of
                their ANDAs to the FDA seeking approval and subsequent manufacture and sale of their
                ANDA products” to “stipulates that submission of its ANDA to the FDA seeking
                approval and subsequent manufacture and sale of its ANDA product”

       We also request respectfully that the Court remove all references to DRL from the Order at D.E.
511 on the consolidated docket 18-11026. Specifically:

                Page 1, line 2-3: Remove “Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories,
                Ltd. (together, “DRL”),” and the comma after “Sandoz Inc.”

                Page 1, fn. 1, line 1: Remove: “18-11269,”

                Page 2, line 9: Remove “DRL and”

        Last, given that DRL settled the suit and was dismissed from the litigation, we request
respectfully that the Court remove the Order at D.E. 59 from docket 18-11269 in its entirety.

         We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       /s/Eric I. Abraham
                                                       ERIC I. ABRAHAM
cc:      Counsel of Record via ECF
